     Case 2:20-cv-00832-JAM-CKD Document 66 Filed 08/18/20 Page 1 of 4

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   MARK R. BECKINGTON, State Bar No. 126009
     Supervising Deputy Attorney General
 3   TODD GRABARSKY, State Bar No. 286999
     Deputy Attorney General
 4    300 South Spring Street, Suite 1702
      Los Angeles, CA 90013
 5    Telephone: (213) 269-6044
      Fax: (916) 731-2124
 6    E-mail: Todd.Grabarsky@doj.ca.gov
     Attorneys for Governor Gavin Newsom, Attorney
 7   General Xavier Becerra, and Public Health Officer
     Dr. Sonia Angell
 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12

13
     CROSS CULTURE CHRISTIAN CENTER                     2:20-cv-00832-JAM-CKD
14   et al.,
                                                     STIPULATION AND ORDER
15                                       Plaintiffs, EXTENDING THE DEADLINE TO
                                                     SUBMIT A JOINT STATUS REPORT
16                 v.
                                                        Judge:        Hon. John A. Mendez
17                                                      Action Filed: April 22, 2020
     GAVIN NEWSOM et al.,
18
                                      Defendants.
19

20

21

22

23

24

25

26

27

28
                                                    1
                                                                    Stipulation (2:20-cv-00832-JAM-CKD)
     Case 2:20-cv-00832-JAM-CKD Document 66 Filed 08/18/20 Page 2 of 4

 1                                             STIPULATION
 2           Defendants Governor Gavin Newsom, Attorney General Xavier Becerra, California Public
 3   Health Officer Sonia Angell, San Joaquin County Public Health Officer Maggie Park, San
 4   Joaquin County Director of Emergency Services Marcia Cunningham, City of Lodi, Police Chief
 5   Sierra Brucia, Fresno County Interim Health Officer Rais Vohra, Fresno County Department of
 6   Public Health Director David Pomaville (collectively “Defendants”); and Plaintiffs Cross Culture
 7   Christian Center, Pastor Jonathan Duncan, Cornerstone Church, and Pastor Jim Franklin
 8   (collectively “Plaintiffs”), by and through their undersigned counsel, hereby stipulate and request
 9   that the Court order that the deadline for the parties to prepare and submit a Rule 26(f) joint status
10   report be extended to September 9, 2020, on the following grounds:
11           1.   Plaintiffs filed the operative First Amended Complaint with the Court on June 16,
12   2020 (ECF No. 45);
13           2.   The current deadline for the parties to submit a Rule 26(f) joint status report is August
14   17, 2020 (ECF No. 3, at 2);
15           3.   In light of other deadlines in this matter and the recent appearance of counsel for the
16   Fresno County defendants (see ECF Nos. 60-63), the parties were unable to confer and prepare
17   the joint status report by the current deadline;
18           4.   The parties thus stipulate to and request that the Court enter an order extending the
19   deadline for the parties to prepare and submit a Rule 26(f) joint status report to September 9,
20   2020.
21   NOW THEREFORE, THE PARTIES TO THIS ACTION STIPULATE THROUGH
22   THEIR RESPECTIVE COUNSEL TO THE FOLLOWING:
23           1.   That counsel of record have the authority to enter into this Stipulation on behalf of
24   their respective clients;
25           2.   That the parties request that the Court enter an order extending the deadline for the
26   parties to prepare and submit a Rule 26(f) joint status report to September 9, 2020.
27   //
28   //
                                                        2
                                                                       Stipulation (2:20-cv-00832-JAM-CKD)
     Case 2:20-cv-00832-JAM-CKD Document 66 Filed 08/18/20 Page 3 of 4

 1   IT IS SO STIPULATED.
 2   Dated: August 17, 2020                                 XAVIER BECERRA
                                                            Attorney General of California
 3                                                          MARK R. BECKINGTON
                                                            Supervising Deputy Attorney General
 4

 5                                                          /s/ Todd Grabarsky 1
                                                            TODD GRABARSKY
 6                                                          Deputy Attorney General
                                                            Attorneys for Governor Gavin Newsom,
 7                                                          Attorney General Xavier Becerra, and
                                                            Public Health Officer Dr. Sonia Angell
 8

 9   Dated: August 17, 2020                                MEYERS, NAVE, RIBACK, SILVER &
10                                                         WILSON

11
                                                           /s/ Deborah Fox
12                                                         DEBORAH J. FOX
                                                           Attorneys for Defendants Dr. Maggie Park,
13                                                         Marcia Cunningham, City of Lodi, and Police
                                                           Chief Brucia
14

15   Dated: August 17, 2020                                COUNTY OF FRESNO, OFFICE OF THE
16                                                         COUNTY COUNSEL

17

18                                                         /s/ Daniel C. Cederborg
                                                           DANIEL C. CEDERBORG
19                                                         Attorneys for Defendants Dr. Rais Vohra and
                                                           David Pomaville
20

21
     Dated: August 17, 2020                                 THE NATIONAL CENTER FOR LAW &
22
                                                            POLICY
23
                                                            /s/ Dean R. Broyles
24                                                          Dean R. Broyles
                                                            Attorneys For Plaintiffs Cross Culture
25                                                          Christian Center; Pastor Jonathan
                                                            Duncan; Cornerstone Church; and Pastor
26                                                          Jim Franklin
27
            1
             I hereby attest that all other signatories listed, and on whose behalf the filing is
28   submitted, concur in the filing’s content and have authorized the filing.
                                                        3
                                                                        Stipulation (2:20-cv-00832-JAM-CKD)
     Case 2:20-cv-00832-JAM-CKD Document 66 Filed 08/18/20 Page 4 of 4

 1                                                ORDER
 2         The Court, having reviewed the Parties’ stipulation regarding extending the deadline to file
 3   a Rule 26(f) joint status report, and good cause appearing therefore,
 4         IT IS HEREBY ORDERED that the deadline for the parties to prepare and submit a Rule
 5   26(f) joint status report be extended to September 9, 2020.
 6   IT IS SO ORDERED.
 7

 8          Dated: August 18, 2020                        /s/ John A. Mendez____________
                                                          The Honorable John A. Mendez
 9                                                        United States District Court Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
                                                                      Stipulation (2:20-cv-00832-JAM-CKD)
